Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Danny M Mansour on 11 Feb. 2022.

The application has been amended as follows: 
In Claim 1, Line 1, before ““Manual” add --A --.
In Claim 1, Line 1, remove the quotation marks (“”) around ““MANUAL CASH CASSETTE TROLLEY””.
In Claim 1, Line 1, Change “, developed from” to --comprising--.
In Claim 1, Line 2, after “portions”, delete “to each other “.
In Claim 1, Line 6, after “orthogonal”, delete “(6)”.
In Claim 1, Line 6, after “ extensions”, add --(6)--.
In Claim 1, Line 7, after “central and” change “extreme” to --distal--.
In Claim 1, Line 7, after “tubular elements” change “(6)” to --(3)--.

In Claim 1, Line 8, after “receiving” change “an” to --a--.
In Claim 1, Line 9, after “faces’ change “among” to --between--.
In Claim 1, Line 10, after “casters” delete “positioned inferiorly”.
In Claim 1, Lines 10-11, after “smaller casters” delete “positioned centrally or intermediately”.
In Claim 1, Line 11, after “the” change “other” to --horizontally--.
In Claim 1, Line 13, before “bilateral” change “receives” to comprises.
In Claim 1, Line 13, after “plates (8)” delete “from said trolley”.
In Claim 1, Line 14, after “also” change “receives” to --comprises--.
In Claim 1, Line 15, after “triangles,” delete “i.e.,”.
 In Claim 1, Line 15, after “each of” change “these” to --the--.
In Claim 1, Line 16, after “horizontal” change “structure” to --portion and a section--.
In Claim 1, Line 16, after “point” add -- where--.
In Claim 1, Line 17, after “structure” change “meet” to --meets--.
In Claim 1, Line 17, after “and” change “the” to --an--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses various elements of A Manual Cash Cassette Trolley comprising a metallic tubular structure divided into two orthogonal portions, having a main vertical portion and a base horizontal portion, said main vertical portion consisting of two tubular .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618